PER CURIAM.
In his application for rehearing, the sole complaint which plaintiff finds with our opinion, affirming the judgment of the lower court, lies in the failure of both courts to award him compensation for the period from March 5, 1948, the date on which his employment was terminated for' lack of work, to April 11, 1949, the date compensation payments were begun under the judgment rendered on April 1, 1949.
The lower court found that plaintiff had been offered and tendered “by the defendant at all times and particularly at the time the plaintiff was terminated on March 5, 1948”, an operation for the removal of the injured finger, which said operation had been consistently refused by the plaintiff. A careful review of the record fully justifies the trial court’s finding.
It is now well settled in our jurisprudence that an employee should not be paid during the period when his disability is occasioned by his own wilful refusal to submit to proper medical treatment. * Rehearing refused.